Exhibit 10.1

 

2011 AMENDMENT AND RESTATEMENT OF THE

AEROVIRONMENT, INC

2006 EQUITY INCENTIVE PLAN

 

ARTICLE 1

 

PURPOSE

 

The purpose of the AeroVironment, Inc. 2006 Equity Incentive Plan (the “Plan”)
is to promote the success and enhance the value of AeroVironment, Inc. (the
“Company”) by linking the personal interests of the members of the Board,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.

 

ARTICLE 2

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1           “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.

 

2.2           “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Dividend Equivalents award, a Stock Payment award, a Deferred Stock
award, a Restricted Stock Unit award, an Other Stock-Based Award, a Performance
Bonus Award, or a Performance-Based Award granted to a Participant pursuant to
the Plan.

 

2.3           “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium,
which shall contain such terms and conditions with respect to an Award as the
Committee shall determine consistent with the Plan.

 

2.4           “Board” means the Board of Directors of the Company.

 

2.5           “Change in Control” means and includes each of the following:

 

(a)           A transaction or series of transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

--------------------------------------------------------------------------------


 

(b)           During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2.5(a) or Section 2.5(c)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(c)           The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

 

(i)            Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”) directly or indirectly, at least
a majority of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and

 

(ii)           After which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.5(c)(ii) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or

 

(d)           The Company’s stockholders approve a liquidation or dissolution of
the Company.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2.6           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.7           “Committee” means the Compensation Committee of the Board, or
another committee or subcommittee of the Board appointed as described in
Article 12.

 

2.8           “Consultant” means any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

 

2.9           “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

 

2

--------------------------------------------------------------------------------


 

2.10         “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 8.

 

2.11         “Disability” means “disability,” as such term is defined in
Section 22(e)(3) of the Code.

 

2.12         “Dividend Equivalents” means a right granted to a Participant
pursuant to Article 8 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.

 

2.13         “Eligible Individual” means any person who is an Employee, a
Consultant or a member of the Board, as determined by the Committee.

 

2.14         “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.

 

2.15         “Equity Restructuring” means a non-reciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization including any large non-recurring
cash dividend, that affects the Stock (or other securities of the Company) or
the share price and causes a change in the per share value of the Stock
underlying outstanding Awards, as determined by the Committee.

 

2.16         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.17         “Fair Market Value” means, as of any given date, the fair market
value of a share of Stock on the date determined by such methods or procedures
as may be established from time to time by the Committee. Unless otherwise
determined by the Committee, the Fair Market Value of a share of Stock as of any
date shall be the closing sales price for a share of Stock as reported on the
NASDAQ Global Market or the NASDAQ Global Select Market (or on any established
stock exchange or national market system on which the Stock is then listed) for
the date of determination or, if no such prices are reported for that date, the
closing sales price for a share of Stock on the last trading date prior to the
date of determination.

 

2.18         “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

 

2.19         “Independent Director” means a member of the Board who is not an
Employee of the Company.

 

2.20         “Misconduct” shall mean the occurrence of any of, but not limited
to, the following: (a) conviction of a Participant of any felony or any crime
involving fraud or dishonesty; (b) a Participant’s participation (whether by
affirmative act or omission) in a fraud, act or dishonesty or other act of
misconduct against the Company and/or any Subsidiary; (c) conduct by a
Participant which, based upon a good faith and reasonable factual investigation
by the Company (or, if a Participant is an executive officer, by the Board),
demonstrates such Participant’s unfitness to serve; (d) a Participant’s
violation of any statutory or fiduciary duty, or duty of loyalty owed to the
Company and/or any Subsidiary; (e) a Participant’s violation of state or federal
law in connection with the Participant’s performance of his or her job which has
an adverse effect on the Company and/or any Subsidiary; and (f) a Participant’s
violation of Company policy which has a material adverse effect on the Company
and/or any Subsidiary. Notwithstanding the foregoing, a Participant’s Disability
shall not constitute Misconduct as set forth herein. The determination that a
termination is for Misconduct shall be by the Committee it its sole and
exclusive judgment and discretion. Notwithstanding the foregoing, if a
Participant is a party to an employment or severance agreement with the Company
or any Subsidiary in effect as of the date of grant of an Award which defines
“Misconduct” or “Cause” or a similar term, “Misconduct” for purposes of the Plan
and such Award shall have the meaning given to such term in such employment or
severance agreement.

 

3

--------------------------------------------------------------------------------


 

2.21         “Non-Employee Director” means a member of the Board who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act,
or any successor definition adopted by the Board.

 

2.22         “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.

 

2.23         “Option” means a right granted to a Participant pursuant to
Article 5 of the Plan to purchase a specified number of shares of Stock at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

 

2.24         “Other Stock-Based Award” means an Award granted or denominated in
Stock or units of Stock pursuant to Section 8.7 of the Plan.

 

2.25         “Participant” means any Eligible Individual who, as an Independent
Director, Consultant or Employee, has been granted an Award pursuant to the
Plan.

 

2.26         “Performance-Based Award” means an Award granted to selected
Covered Employees pursuant to Articles 6 and 8, but which is subject to the
terms and conditions set forth in Article 9. All Performance-Based Awards are
intended to qualify as Qualified Performance-Based Compensation.

 

2.27         “Performance Bonus Award” has the meaning set forth in Section 8.8.

 

2.28         “Performance Criteria” means the criteria (and adjustments) that
the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period, determined as
follows:

 

(a)           The Performance Criteria that will be used to establish
Performance Goals are limited to the following: net earnings (either before or
after interest, taxes, depreciation and amortization), economic value-added (as
determined by the Committee), gross or net sales or revenue, net income (either
before or after taxes), operating earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), stockholders’ equity,
return on stockholders’ equity, return on assets, return on capital, total
stockholder returns, return on sales, gross or net profit or operating margin,
operating or other costs and expenses, improvements in expense levels, margins,
working capital, earnings per share of Stock, price per share of Stock,
implementation or completion of critical projects, market share, comparisons
with various stock market indices, capital raised in financing transactions or
other financing milestones, market recognition (including but not limited to
awards and analyst ratings), financial ratios, and implementation, completion or
attainment of objectively determinable objectives relating to research,
development, regulatory, commercial or strategic milestones or developments, any
of which may be measured either in absolute terms or as compared to any
incremental increase or decrease or as compared to results of a peer group or to
market performance indicators or indices; in each case as determined in
accordance with Applicable Accounting Standards, if applicable.

 

(b)           The Committee may, in its sole discretion, provide that one or
more objectively determinable adjustments will be made to one or more of the
Performance Goals established for any Performance Period. Such adjustments may
include one or more of the following: items related to a change in accounting
principles, items relating to financing activities, expenses for restructuring
or productivity initiatives, non-cash charges, including those relating to
share-based awards, other non-operating items, items related to acquisitions or
other strategic transactions, items attributable to the business operations of
any entity acquired by us during the Performance Period, items related to the
disposal of a business of segment of a business, items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards, items attributable to any stock dividend, stock split,
combination or exchange of shares occurring during the Performance Period, any
other items of significant income or expense which are determined to be
appropriate adjustments, items relating to unusual or extraordinary corporate
transactions, events or developments, items related to amortization of acquired
intangible assets, items that are outside the scope of the Company’s core,
on-going business activities, items relating to changes in tax laws, items
relating to asset impairment charges, items relating to gains or losses for
litigation, arbitration and contractual settlements, or items relating to any
other unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions.

 

4

--------------------------------------------------------------------------------


 

To the extent an Award is intended to be Qualified Performance-Based
Compensation, the Committee shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

 

2.29         “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The achievement of each Performance
Goal shall be determined, to the extent applicable, with reference to Applicable
Accounting Standards

 

2.30         “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.

 

2.31         “Performance Share” means a right granted to a Participant pursuant
to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.

 

2.32         “Performance Stock Unit” means a right granted to a Participant
pursuant to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.

 

2.33         “Plan” means this AeroVironment, Inc. 2006 Equity Incentive Plan,
as it may be amended from time to time.

 

2.34         “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.

 

2.35         “Restatement Effective Date” shall have the meaning set forth in
Section 13.1.

 

2.36         “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

 

2.37         “Restricted Stock Unit” means an Award granted pursuant to
Section 8.6.

 

2.38         “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.39         “Stock” means the common stock of the Company, $0.0001 par value,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 11.

 

2.40         “Stock Appreciation Right” or “SAR” means a right granted pursuant
to Article 7 to receive a payment equal to the excess of the Fair Market Value
of a specified number of shares of Stock on the date the SAR is exercised over
the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.

 

5

--------------------------------------------------------------------------------


 

2.41         “Stock Payment” means (a) a payment in the form of shares of Stock,
or (b) an option or other right to purchase shares of Stock, as part of any
bonus, deferred compensation or other arrangement, made in lieu of all or any
portion of the compensation, granted pursuant to Article 8.

 

2.42         “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

 

2.43         “Substitute Award” shall mean an Award granted under the Plan upon
the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

 

2.44         “Termination of Consultancy” shall mean the time when the
engagement of the Participant as a Consultant to the Company or to a Subsidiary
is terminated for any reason, with or without cause, including, but not by way
of limitation, by resignation, discharge, death or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of the Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous reestablishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any Subsidiary. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 

2.45         “Termination of Directorship” shall mean the time when the
Participant, if he or she is or becomes an Independent Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Independent
Directors.

 

2.46         “Termination of Employment” shall mean the time when the
employee-employer relationship between the Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of the Participant by the
Company or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between the Participant and the Company or any Subsidiary. The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.

 

2.47         “Termination of Service” shall mean the last to occur of a
Participant’s Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable. A Participant shall not be deemed to
have a Termination of Service merely because of a change in the capacity in
which the Participant renders service to the Company or any Subsidiary (i.e., a
Participant who is an Employee becomes a Consultant) or a change in the entity
for which the Participant renders such service (i.e., an Employee of the Company
becomes an Employee of a Subsidiary), unless following such change in capacity
or service the Participant is no longer serving as an Employee, Independent
Director or Consultant of the Company or any Subsidiary.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 3

 

SHARES SUBJECT TO THE PLAN

 

3.1           Number of Shares.

 

(a)           Subject to Article 11, the aggregate number of shares of Stock
which may be issued or transferred pursuant to Awards under the Plan shall be
Four Million Eight Hundred Eighty Four Thousand One Hundred Fifty Seven
(4,884,157) shares. To the extent that an Award terminates, expires, or lapses
for any reason, or an Award is settled in cash without the delivery of shares of
Stock to the Participant, then any shares of Stock subject to the Award shall
again be available for the grant of an Award pursuant to the Plan. Additionally,
any shares of Stock tendered or withheld to satisfy the grant or exercise price
or tax withholding obligation pursuant to any Award shall again be available for
the grant of an Award pursuant to the Plan. If any shares of Restricted Stock
are forfeited by a Participant or repurchased by the Company pursuant to
Section 6.3 hereof, such shares shall again be available for the grant of an
Award pursuant to the Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.

 

(b)           To the extent permitted by applicable law or any exchange rule,
Substitute Awards shall not reduce the shares of Stock authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares of Stock authorized for grant under the
Plan; provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.

 

(c)           Notwithstanding the provisions of this Section 3.1, no shares of
Stock may again be or, as applicable, may become eligible to be, optioned,
granted or awarded if such action would cause an Incentive Stock Option to fail
to qualify as an incentive stock option under Section 422 of the Code.

 

3.2           Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

3.3           Limitation on Number of Shares and Values Subject to Awards. 
Notwithstanding any provision in the Plan to the contrary, and subject to
Article 11, the maximum aggregate number of shares of Stock with respect to one
or more Awards that may be granted to any Participant during any fiscal year of
the Company shall be 2,000,000 and the maximum amount of cash that may be paid
to any Participant during any fiscal year of the Company with respect to one or
more Awards payable in cash shall be $5,000,000.

 

ARTICLE 4

 

ELIGIBILITY AND PARTICIPATION

 

4.1           Eligibility.  Each Eligible Individual shall be eligible to be
granted one or more Awards pursuant to the Plan.

 

7

--------------------------------------------------------------------------------


 

4.2           Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all Eligible Individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No Eligible Individual shall have any right to be granted an
Award pursuant to this Plan.

 

4.3           Foreign Participants.  In order to assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1 and 3.3 of the Plan.

 

ARTICLE 5

 

STOCK OPTIONS

 

5.1           General.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

(a)           Exercise Price.  The exercise price per share of Stock subject to
an Option shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than 100% of the Fair Market Value of a share of Stock on the date of grant.

 

(b)           Time and Conditions of Exercise.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part;
provided, however, that the term of an Option shall not be more than 10 years
from the date the Option is granted. The Committee shall also determine the
performance or other conditions, if any, that must be satisfied before all or
part of an Option may be exercised.

 

(c)           Manner of Exercise.  All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company, or such other person or entity designated by the Committee, or
his, her or its office, as applicable:

 

(i)            A written notice complying with the applicable rules established
by the Committee stating that the Option, or a portion thereof, is exercised.
The notice shall be signed by the Participant or other person then entitled to
exercise the Option or such portion of the Option;

 

(ii)           Such representations and documents as the Committee, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Committee may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

 

(iii)          In the event that the Option shall be exercised pursuant to
Section 10.5 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option; and

 

(iv)          Full payment of the exercise price and applicable withholding
taxes to the Secretary of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 10.1
and 10.2.

 

8

--------------------------------------------------------------------------------


 

5.2           Incentive Stock Options.  The terms of any Incentive Stock Options
granted pursuant to the Plan must comply with the conditions and limitations
contained Section 13.2 and this Section 5.2.

 

(a)           Eligibility.  Incentive Stock Options may be granted only to
employees (as defined in accordance with Section 3401(c) of the Code) of the
Company or a Subsidiary which constitutes a “subsidiary corporation” of the
Company (within the meaning of Section 424(f) of the Code and the applicable
regulations promulgated thereunder).

 

(b)           Exercise Price.  The exercise price per share of Stock shall be
set by the Committee; provided that subject to Section 5.2(e) the exercise price
for any Incentive Stock Option shall not be less than 100% of the Fair Market
Value on the date of grant.

 

(c)           Expiration.  Subject to Section 5.2(e), an Incentive Stock Option
may not be exercised to any extent by anyone after the tenth anniversary of the
date it is granted, unless an earlier time is set in the Award Agreement.

 

(d)           Individual Dollar Limitation.  The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000 or such other limitation as imposed
by Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

 

(e)           Ten Percent Owners.  An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company (within the meaning of
Section 424 of the Code) only if such Option is granted at an exercise price per
share that is not less than 110% of the Fair Market Value per share of Stock on
the date of grant and the Option is exercisable for no more than five years from
the date of grant.

 

(f)            Notice of Disposition.  The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.

 

(g)           Transferability; Right to Exercise.  An Incentive Stock Option
shall not be transferable by the Participant other than by will or by the laws
of descent or distribution. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.

 

5.3           Substitute Awards.  Notwithstanding the foregoing provisions of
this Article 5 to the contrary, in the case of an Option that is a Substitute
Award, the price per share of the shares of Stock subject to such Option may be
less than the Fair Market Value per share on the date of grant; provided that
the excess of: (a) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award, over
(b) the aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Committee) of the shares of the predecessor entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate exercise price of such shares.

 

ARTICLE 6

 

RESTRICTED STOCK AWARDS

 

6.1           Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
The Committee shall establish the purchase price, if any, and form of payment
for Restricted Stock; provided, however, that if a purchase price is charged,
such purchase price shall be no less than the par value, if any, of the shares
of Stock to be purchased, unless otherwise permitted by applicable law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

 

9

--------------------------------------------------------------------------------


 

6.2           Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

 

6.3           Repurchase or Forfeiture of Restricted Stock.  Except as otherwise
determined by the Committee at the time of the grant of the Award or thereafter,
(a) if no price was paid by the Participant for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration, and (b) if a price was paid by the Participant
for the Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Participant the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Participant for such Restricted
Stock or such other amount as may be specified in the Award Agreement.

 

6.4           Certificates or Book Entries for Restricted Stock.  Restricted
Stock granted pursuant to the Plan may be evidenced in such manner as the
Committee shall determine. Certificates or book entries evidencing shares of
Restricted Stock must bear an appropriate legend or notation referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of any stock
certificate until such time as all applicable restrictions lapse or the Award
Agreement may provide that the shares shall be held in escrow by an escrow agent
designated by the Company.

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1           Grant of Stock Appreciation Rights.

 

A Stock Appreciation Right may be granted to any Participant selected by the
Committee. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose.

 

7.2           Stock Appreciation Rights.

 

(a)           A Stock Appreciation Right shall have a term set by the Committee.
A Stock Appreciation Right shall be exercisable in such installments as the
Committee may determine. A Stock Appreciation Right shall cover such number of
shares of Stock as the Committee may determine.

 

(b)           A Stock Appreciation Right shall entitle the Participant (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value of a share of Stock on the date of exercise of the Stock Appreciation
Right by the number of shares of Stock with respect to which the Stock
Appreciation Right shall have been exercised, subject to any limitations the
Committee may impose. Except as described in (c) below, the exercise price per
share of Stock subject to each Stock Appreciation Right shall be set by the
Committee, but shall not be less than 100% of the Fair Market Value on the date
the Stock Appreciation Right is granted.

 

10

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing provisions of Section 7.2(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per share of the shares of Stock subject to such Stock Appreciation
Right may be less than 100% of the Fair Market Value per share on the date of
grant; provided that the excess of: (i) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the shares of Stock subject to the
Substitute Award, over (ii) the aggregate exercise price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.

 

7.3           Payment and Limitations on Exercise.

 

(a)           Payment of the amounts determined under Section 7.2(b) above shall
be in cash, in Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Committee in the Award Agreement. To the extent payment for a Stock Appreciation
Right is to be made in cash, the Award Agreements shall specify the date of
payment which may be different than the date of exercise of the Stock
Appreciation Right, to the extent necessary to comply with the requirements of
Section 409A of the Code, as applicable. If the date of payment for a Stock
Appreciation Right is later than the date of exercise, the Award Agreement may
specify that the Participant be entitled to earnings on such amount until paid.

 

(b)           To the extent any payment under Section 7.2(b) is effected in
Stock it shall be made subject to satisfaction of all provisions of Article 5
above pertaining to Options.

 

7.4           Manner of Exercise.  All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, or such other person or entity
designated by the Committee, or his, her or its office, as applicable:

 

A written notice complying with the applicable rules established by the
Committee stating that the Stock Appreciation Right, or a portion thereof, is
exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right;

 

Such representations and documents as the Committee, in its sole discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations. The Committee may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance; and

 

In the event that the Stock Appreciation Right shall be exercised pursuant to
this Section 7.4 by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right

 

ARTICLE 8

 

OTHER TYPES OF AWARDS

 

8.1           Performance Share Awards.  Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

 

11

--------------------------------------------------------------------------------


 

8.2           Performance Stock Units.  Any Participant selected by the
Committee may be granted one or more Performance Stock Unit awards which shall
be denominated in units of value including dollar value of shares of Stock and
which may be linked to any one or more of the Performance Criteria or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee. In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.

 

8.3           Dividend Equivalents.

 

(a)           Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee.

 

(b)           Unless otherwise determined by the Committee, Dividend Equivalents
with respect to an Award with performance-based vesting that are based on
dividends paid prior to the vesting of such Award shall only be paid out to the
Participant to the extent that the performance-based vesting conditions are
subsequently satisfied and the Award vests.

 

(c)           Notwithstanding the foregoing, no Dividend Equivalents shall be
payable with respect to Options or SARs.

 

8.4           Stock Payments.  Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares of Stock or the number of options or other
rights to purchase shares of Stock subject to a Stock Payment shall be
determined by the Committee and may be based upon the Performance Criteria or
other specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.

 

8.5           Deferred Stock.  Any Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee. Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.

 

8.6           Restricted Stock Units.  The Committee is authorized to make
Awards of Restricted Stock Units to any Participant selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee. At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the maturity date
applicable to each grant of Restricted Stock Units which shall be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the maturity date, the Company shall, subject to
Section 10.7(b), transfer to the Participant one unrestricted, fully
transferable share of Stock for each Restricted Stock Unit scheduled to be paid
out on such date and not previously forfeited. The Committee shall specify the
purchase price, if any, to be paid by the grantee to the Company for such shares
of Stock.

 

12

--------------------------------------------------------------------------------


 

8.7           Other Stock-Based Awards.  Any Participant selected by the
Committee may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of Award)
the contributions, responsibilities and other compensation of the particular
Participant.

 

8.8           Performance Bonus Awards.  Any Participant selected by the
Committee may be granted one or more Performance-Based Awards in the form of a
cash bonus (a “Performance Bonus Award”) payable upon the attainment of
Performance Goals that are established by the Committee and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Committee. Any such Performance
Bonus Award paid to a Covered Employee shall be based upon objectively
determinable bonus formulas established in accordance with Article 9..

 

8.9           Term.  Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, Restricted Stock Units or Other Stock-Based Award
shall be set by the Committee in its discretion.

 

8.10         Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments, Restricted Stock Units
or Other Stock-Based Award; provided, however, that such price shall not be less
than the par value of a share of Stock on the date of grant, unless otherwise
permitted by applicable law. In all cases, legal consideration shall be required
for each issuance of shares of Stock pursuant to an Award.

 

8.11         Exercise Upon Termination of Service.  An Award of Performance
Shares, Performance Stock Units, Dividend Equivalents, Deferred Stock, Stock
Payments, Restricted Stock Units and Other Stock-Based Award shall only be
exercisable or payable while the Participant is an Employee, Consultant or a
member of the Board, as applicable; provided, however, that the Committee in its
sole and absolute discretion may provide that an Award of Performance Shares,
Performance Stock Units, Dividend Equivalents, Stock Payments, Deferred Stock,
Restricted Stock Units or Other Stock-Based Award may be exercised or paid
subsequent to a Termination of Service or following a Change in Control of the
Company, or because of the Participant’s retirement, death or Disability, or
otherwise; provided, however, that any such provision with respect to
Performance Shares or Performance Stock Units shall be subject to the
requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.

 

ARTICLE 9

 

PERFORMANCE-BASED AWARDS

 

9.1           Purpose.  The purpose of this Article 9 is to provide the
Committee with the ability to qualify Awards other than Options and SARs and
that are granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation. If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

 

13

--------------------------------------------------------------------------------


 

9.2           Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

 

9.3           Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Committee shall, in writing, (a) designate one or more Covered Employees,
(b) select the Performance Criteria applicable to the Performance Period,
(c) establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned by a Covered Employee under
such Awards, the Committee shall have the right to reduce or eliminate (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

 

9.4           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement (and only to the extent otherwise permitted by
Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify as
Qualified Performance-Based Compensation), a Participant must be employed by the
Company or a Subsidiary on the day a Performance-Based Award for such
Performance Period is paid to the Participant. Furthermore, a Participant shall
be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if and to the extent the Performance Goals for such
period are achieved.

 

9.5           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as Qualified Performance-
Based Compensation, and the Plan and the Award Agreement shall be deemed amended
to the extent necessary to conform to such requirements.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 10

 

PROVISIONS APPLICABLE TO AWARDS

 

10.1         Payment.  The Committee shall determine the methods by which
payments by any Participant with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash, (b) promissory note
bearing interest at no less than such rate as shall then preclude the imputation
of interest under the Code, (c) shares of Stock (including, in the case of
payment of the exercise price of an Award, shares of Stock issuable pursuant to
the exercise of the Award) held for such period of time as may be required by
the Committee in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate payments
required, (d) delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required, provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (e) other
property acceptable to the Committee (including through the delivery of a notice
that the Participant has placed a market sell order with a broker with respect
to shares of Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale), and the methods by which shares of Stock shall be delivered or deemed to
be delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a member of the Board or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to pay the exercise price of an Option in any method which
would violate Section 13(k) of the Exchange Act.

 

10.2         Withholding.  The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA or employment tax obligation)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of this Plan. The Committee may in its
discretion and in satisfaction of the foregoing requirement allow a Participant
to elect to have the Company withhold shares of Stock otherwise issuable under
an Award (or allow the return of shares of Stock) having a Fair Market Value
equal to the sums required to be withheld. Notwithstanding any other provision
of the Plan, the number of shares of Stock which may be withheld or surrendered
with respect to the issuance, vesting, exercise or payment of any Award shall be
limited to the number of shares of Stock which have a Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The Committee shall determine the fair market
value of the Stock, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation.

 

10.3         Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

 

10.4         Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

 

15

--------------------------------------------------------------------------------


 

10.5         Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary. Except as otherwise provided by the Committee, no Award
shall be assigned, transferred, or otherwise disposed of by a Participant other
than by will or the laws of descent and distribution. The Committee by express
provision in the Award or an amendment thereto may permit an Award (other than
an Incentive Stock Option) to be transferred to, exercised by and paid to
certain persons or entities related to the Participant, including but not
limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish. Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
Termination of Service with the Company or a Subsidiary to assume a position
with a governmental, charitable, educational or similar non-profit institution)
and on a basis consistent with the Company’s lawful issue of securities.

 

10.6         Beneficiaries.  Notwithstanding Section 10.5, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.

 

10.7         Stock Certificates; Book Entry Procedures.

 

(a)           Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan and all shares issued pursuant to
book-entry procedures are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends or notations on any Stock certificate or book-entry to
reference restrictions applicable to the Stock. In addition to the terms and
conditions provided herein, the Board may require that a Participant make such
reasonable covenants, agreements, and representations as the Board, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. The Committee shall have the right to require any Participant
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Committee.

 

(b)           Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock shall be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).

 

16

--------------------------------------------------------------------------------


 

10.8                           Paperless Administration.  In the event that the
Company establishes for itself or using the services of a third party, an
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website or interactive voice response, then the
paperless documentation, granting or exercise of Awards by a Participant may be
permitted through the use of such an automated system.

 

10.9                           Forfeiture and Claw-Back Provisions.  Pursuant to
its general authority to determine the terms and conditions applicable to Awards
under the Plan, the Committee shall have the right to provide, in an Award
Agreement or otherwise, or to require a Participant to agree by separate written
or electronic instrument, that:

 

(a)                                  (i) Any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon any receipt
or exercise of the Award, or upon the receipt or resale of any shares of Stock
underlying the Award, must be paid to the Company, and (ii) the Award shall
terminate and any unexercised portion of the Award (whether or not vested) shall
be forfeited, if (x) a Termination of Service occurs prior to a specified date,
or within a specified time period following receipt or exercise of the Award, or
(y) the Participant at any time, or during a specified time period, engages in
any activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Committee or
(z) the Participant incurs a Termination of Service for Misconduct; and

 

(b)                                 All Awards (including any proceeds, gains or
other economic benefit actually or constructively received by the Participant
upon any receipt or exercise of any Award or upon the receipt or resale of any
shares of Stock underlying the Award) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy and/or
in the applicable Award Agreement.

 

10.10                     Prohibition on Repricing.  Subject to Article 11,
neither the Board nor the Committee shall, without the approval of the
stockholders of the Company, (a) authorize the amendment of any outstanding
Option or Stock Appreciation Right to reduce its price per share, or (b) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award
when the Option or Stock Appreciation Right price per share exceeds the Fair
Market Value of the underlying shares of Stock. Subject to Article 11, the
Committee shall have the authority, without the approval of the stockholders of
the Company, to amend any outstanding Award to increase the price per share or
to cancel and replace an Award with the grant of an Award having a price per
share that is greater than or equal to the price per share of the original
Award. Furthermore, for purposes of this Section 10.10, except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares), the terms of outstanding Awards may not be
amended to reduce the exercise price per share of outstanding Options or Stock
Appreciation Rights or cancel outstanding Options or Stock Appreciation Rights
in exchange for cash, other Awards or Options or Stock Appreciation Rights with
an exercise price per share that is less than the exercise price per share of
the original Options or Stock Appreciation Rights without the approval of the
stockholders of the Company.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 11

 

CHANGES IN CAPITAL STRUCTURE

 

11.1                           Adjustments.

 

(a)                                  In the event that any dividend or other
distribution, reorganization, merger, consolidation, combination, repurchase, or
exchange of Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Stock (other than an Equity
Restructuring) occurs such that an adjustment is determined by the Committee (in
its sole discretion) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust (i) the number and type of shares which may be delivered under
the Plan (including but not limited to adjustments of the limitations in
Sections 3.1 and 3.3); (ii) the terms and conditions of any outstanding Awards
(including without limitation, any applicable performance targets or criteria
with respect thereto); and (ii) the grant or exercise price per share and the
number of shares of Stock covered by each Award.

 

(b)                                 In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in
Section 11(a):

 

(i)                                     The number and type of securities
subject to each outstanding Award and the exercise price or grant price thereof,
if applicable, will be proportionately adjusted so that the fair value of each
such Award and the proportionate interest represented thereby immediately after
the Equity Restructuring will equal the fair value of such Award and the
proportionate interest represented thereby immediately prior to such Equity
Restructuring. The adjustments provided under this Section 11(b)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

 

(ii)                                  The Committee shall make such
proportionate adjustments, if any, as it in its discretion may deem appropriate
to reflect such Equity Restructuring with respect to the aggregate number and
kind of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 and 3.3).

 

(c)                                  All adjustments under this Section 11 shall
be made (i) in a manner that does not cause a modification to any Awards
outstanding on the date of such adjustment within the meaning of Section 409A of
the Code and the regulations or published guidance thereunder, (ii) with respect
to any Award intended as Qualified Performance-Based Compensation consistent
with the requirements of Section 162(m) of the Code; and (iii) with respect to
any Incentive Stock Option consistent with the requirements of Section 424 of
the Code.

 

(d)                                 In the event of any transaction or event
described in Section 11.1(a), an Equity Restructuring or any unusual or
nonrecurring transactions or events affecting the Company, any affiliate of the
Company, or the financial statements of the Company or any affiliate (including
without limitation any Change in Control), or of changes in applicable laws,
regulations or accounting principles, and whenever the Committee determines that
action is appropriate in order to prevent the dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles, the
Committee, in its sole discretion and on such terms and conditions as it deems
appropriate, either by amendment of the terms of any outstanding Awards or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions:

 

18

--------------------------------------------------------------------------------


 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash and/or other property, if any,
equal to the amount that would have been attained upon the exercise of such
Award or realization of the Participant’s rights (and, for the avoidance of
doubt, if as of the date of the occurrence of the transaction or event described
in this Section 11.1(b) the Committee determines in good faith that no amount
would have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (B) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices; and

 

(iii)                               To make adjustments in the number and type
of shares of Stock (or other securities or property) subject to outstanding
Awards, and in the number and kind of outstanding Restricted Stock or Deferred
Stock and/or in the terms and conditions of (including the grant or exercise
price), and the criteria included in, outstanding options, rights and awards and
options, rights and awards which may be granted in the future;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

11.2                           Acceleration Upon a Change in Control. 
Notwithstanding Section 11.1, and except as may otherwise be provided in any
applicable Award Agreement or other written agreement entered into between the
Company or any Subsidiary or affiliate and a Participant, if a Change in Control
occurs and a Participant’s Awards are not converted, assumed, or replaced by a
successor entity, then immediately prior to the Change in Control such Awards
shall become fully exercisable and all forfeiture restrictions on such Awards
shall lapse. Upon, or in anticipation of, a Change in Control, the Committee may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including but not limited to the date of such Change in Control,
and shall give each Participant the right to exercise such Awards during a
period of time as the Committee, in its sole and absolute discretion, shall
determine or the right to receive the consideration that stockholders of the
Company would receive in connection with such Change in Control less any
exercise price or base price for any Award. In the event that the terms of any
agreement between the Company or any Subsidiary or affiliate and a Participant
contains provisions that conflict with and are more restrictive than the
provisions of this Section 11.2, this Section 11.2 shall prevail and control and
the more restrictive terms of such agreement (and only such terms) shall be of
no force or effect.

 

11.3                           No Other Rights.  Except as expressly provided in
the Plan, no Participant shall have any rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger, or consolidation of the Company or any other
corporation. Except as expressly provided in the Plan or pursuant to action of
the Committee under the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 12

 

ADMINISTRATION

 

12.1                           Committee.  The administrator of the Plan shall
be the Committee, which shall consist solely of two or more members of the Board
each of whom is a Non-Employee Director, and with respect to awards that are
intended to be Performance-Based Awards, an “outside director” within the
meaning of Section 162(m) of the Code; provided that any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 12.1 or otherwise provided
in any charter of the Committee. Notwithstanding the foregoing: (a) the full
Board, acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Awards granted to Independent
Directors and for purposes of such Awards the term “Committee” as used in this
Plan shall be deemed to refer to the Board and (b) the Committee may delegate
its authority hereunder to the extent permitted by Section 12.5. In addition, in
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters which are required to be determined in the sole discretion of
the Committee under Rule 16b-3 of the Exchange Act or Section 162(m) of the
Code, or any regulations or rules issued thereunder. Appointment of Committee
members shall be effective upon acceptance of appointment. The Board may abolish
the Committee at any time and revest in the Board the administration of the
Plan. Committee members may resign at any time by delivering written notice to
the Board. Vacancies in the Committee may only be filled by the Board.

 

12.2                           Action by the Committee.  A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved in
writing by a majority of the Committee in lieu of a meeting, shall be deemed the
acts of the Committee. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or of any Subsidiary, the
Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company or any
Subsidiary to assist in the administration of the Plan.

 

12.3                           Authority of Committee.  Subject to any specific
designation in the Plan, the Committee has the exclusive power, authority and
discretion to:

 

(a)                                  Designate Participants to receive Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Participant;

 

(c)                                  Determine the number of Awards to be
granted and the number of shares of Stock to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, but not limited to, the exercise
price, grant price, or purchase price, any reload provision, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, any provisions related to non-competition and recapture of gain on an
Award, based in each case on such considerations as the Committee in its sole
discretion determines; provided, however, that the Committee shall not have the
authority to accelerate the vesting or waive the forfeiture of any
Performance-Based Awards;

 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in, cash, Stock, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;

 

20

--------------------------------------------------------------------------------


 

(f)                                    Prescribe the form of each Award
Agreement, which need not be identical for each Participant;

 

(g)                                 Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                                     Interpret the terms of, and any matter
arising pursuant to, the Plan or any Award Agreement; and

 

(j)                                     Make all other decisions and
determinations that may be required pursuant to the Plan or as the Committee
deems necessary or advisable to administer the Plan.

 

12.4                           Decisions Binding.  The Committee’s
interpretation of the Plan, any Awards granted pursuant to the Plan, any Award
Agreement and all decisions and determinations by the Committee with respect to
the Plan are final, binding, and conclusive on all parties.

 

12.5                           Delegation of Authority.  To the extent permitted
by and subject to the provisions of applicable law, the Committee may from time
to time delegate to a committee of one or more members of the Board or one or
more officers of the Company the authority to grant or amend Awards to
Participants other than (a) senior executives of the Company who are subject to
Section 16 of the Exchange Act, (b) Covered Employees, or (c) officers of the
Company (or members of the Board) to whom authority to grant or amend Awards has
been delegated hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation, and the Committee may at any time rescind the authority so delegated
or appoint a new delegatee. At all times, the delegatee appointed under this
Section 12.5 shall serve in such capacity at the pleasure of the Committee.

 

ARTICLE 13

 

EFFECTIVE AND EXPIRATION DATE

 

13.1                           Restatement Effective Date.  This amendment and
restatement of the Plan will be effective as of the date on which it is approved
by the Company’s stockholders (the “Restatement Effective Date”).

 

13.2                           Expiration Date.  The Plan will expire on, and no
Incentive Stock Option or other Award may be granted pursuant to the Plan after,
the tenth anniversary of the date this amendment and restatement of the Plan is
approved by the Board. Any Awards that are outstanding at the expiration of the
Plan shall remain in force according to the terms of the Plan and the applicable
Award Agreement.

 

ARTICLE 14

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

14.1                           Amendment, Modification, And Termination.  With
the approval of the Board, at any time and from time to time, the Committee may
terminate, amend or modify the Plan; provided, however, that (a) to the extent
necessary and desirable to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval is required for any amendment to the Plan that (i) increases the number
of shares available under the Plan (other than any adjustment as provided by
Article 11), (ii) reduces the price per share of any outstanding Option or Stock
Appreciation Right granted under the Plan or takes any action prohibited under
Section 10.10, or (iii) cancels any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying shares of Stock.

 

21

--------------------------------------------------------------------------------


 

14.2                           Awards Previously Granted.  No termination,
amendment, or modification of the Plan shall adversely affect in any material
way any Award previously granted pursuant to the Plan without the prior written
consent of the Participant.

 

ARTICLE 15

 

GENERAL PROVISIONS

 

15.1                           No Rights to Awards.  No Eligible Individual or
other person shall have any claim to be granted any Award pursuant to the Plan,
and neither the Company nor the Committee is obligated to treat Eligible
Individuals, Participants or any other persons uniformly.

 

15.2                           No Stockholders Rights.  Except as otherwise
provided herein, a Participant shall have none of the rights of a stockholder
with respect to shares of Stock covered by any Award until the Participant
becomes the record owner of such shares of Stock.

 

15.3                           No Right to Employment or Services.  Nothing in
the Plan or any Award Agreement shall interfere with or limit in any way the
right of the Company or any Subsidiary to terminate any Participant’s employment
or services at any time, nor confer upon any Participant any right to continue
in the employ or service of the Company or any Subsidiary.

 

15.4                           Unfunded Status of Awards.  The Plan is intended
to be an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Subsidiary.

 

15.5                           Indemnification.  To the extent allowable
pursuant to applicable law, each member of the Committee or of the Board shall
be indemnified and held harmless by the Company from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

15.6                           Relationship to other Benefits.  No payment
pursuant to the Plan shall be taken into account in determining any benefits
pursuant to any pension, retirement, savings, profit sharing, group insurance,
welfare or other benefit plan of the Company or any Subsidiary except to the
extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

 

15.7                           Expenses.  The expenses of administering the Plan
shall be borne by the Company and its Subsidiaries.

 

15.8                           Titles and Headings.  The titles and headings of
the Sections in the Plan are for convenience of reference only and, in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

 

22

--------------------------------------------------------------------------------


 

15.9                           Fractional Shares.  No fractional shares of Stock
shall be issued and the Committee shall determine, in its discretion, whether
cash shall be given in lieu of fractional shares of Stock or whether such
fractional shares of Stock shall be eliminated by rounding up or down as
appropriate.

 

15.10                     Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any Participant who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

15.11                     Government and Other Regulations.  The obligation of
the Company to make payment of awards in Stock or otherwise shall be subject to
all applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Company shall be under no obligation to
register pursuant to the Securities Act of 1933, as amended, any of the shares
of Stock paid pursuant to the Plan. If the shares paid pursuant to the Plan may
in certain circumstances be exempt from registration pursuant to the Securities
Act of 1933, as amended, the Company may restrict the transfer of such shares in
such manner as it deems advisable to ensure the availability of any such
exemption.

 

15.12                     Section 409A.  To the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions required by Section 409A of the Code. To the extent applicable,
the Plan and Award Agreements shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the adoption of the Plan.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the adoption of the Plan the Committee determines that any Award may
be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the adoption of the Plan), the Committee may adopt such amendments to the Plan
and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

 

15.13                     Governing Law.  The Plan and all Award Agreements
shall be construed in accordance with and governed by the laws of the State of
California.

 

*****

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of AeroVironment, Inc. on July 11, 2011.

 

*****

 

I hereby certify that the foregoing Plan was approved by the stockholders of
AeroVironment, Inc. on September 29, 2011.

 

 

/s/ Leslie R. Ravestein

 

Corporate Secretary

 

23

--------------------------------------------------------------------------------